DETAILED ACTION
	This action is response to the response filed on 7/19/2022. Examiner acknowledges the amendments made to claim 4, the cancellation of claim 5, and the addition of claim 24. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 7/19/2022, with respect to the rejection(s) of claim(s) 1-4, 6-12, 14-17, 19, 20, and 22-23 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 4,981,149 (Yoon et al.).
Applicant’s new claim 24 has introduced new 112 rejections. 
Applicant argues the 112 rejections of claims 1-12, 14-17, 19, 20, and 22-23 are not indefinite. Applicant states that the issue appears to be the breadth and that “Breadth is not indefiniteness.” As noted in MPEP 2173.04.  Applicant also argues that the Federal Circuit has interpreted “configured to”, “designed to”, and “made to” as synonyms in precedential cases. 
However, “Nevro Corp. v. Bos. Sci Corp.” or “Aspex Eyewear, Inc. v. Marchon Eyewear, Inc.” are not precedential cases in the MPEP (See Appendix II – List of decisions cited). In re Gardner is precedential, however it is with respect to breadth being equated with indefiniteness, which is not the case here. 
The following are the definitions for the synonyms “configured”, “designed”, and “made”.
Configure – to setup for operation especially in a particular way
Design – to create, fashion, execute, or construct according to plan
Make – to put together 
The term “designed” is broader than “configured” or “made” and has more arbitrary boundaries than configure or make, which makes it unclear what the boundaries of the protected subject matter are which renders the scope unclear.
The usage of the term “designed for/to” is what renders the claim unclear. As noted in MPEP 2173.04 a claim is indefinite because the boundaries of the protected subject matter are not clearly delineated and the scope is unclear.  
Changing the term from “designed” to “configured”  or “made” would resolve the issue. 
Applicant’s arguments with respect to the prior art applied for claim(s) 1-4, 6-12, 14-17, 19, 20, and 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-17, 19, 20, 22, 23, and 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “designed” in line 5. It is not clear what this term is meant to encompass.
Claims 2-12, 14-15, and 22 inherit the deficiencies of claim 1 and are likewise rejected.
Claim 16 recites the term “designed” in line 5. It is not clear what this term is meant to encompass.
Claims 17, 19, and 20 inherit the deficiencies of claim 16 and are likewise rejected.
Claim 23 recites the term “designed” in line 10. It is not clear what this term is meant to encompass.
Claim 24 inherits the deficiencies of claim 23 and is likewise rejected. 
Claim 24 recites that the length of the suture is equal to or less than a length of the graft strand. This is unclear. The graft strand is not positively recited so the claim is attempting to make a limitation of a component based on something that is not known and/or not positively recited as part of the system which makes the claim unclear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 4, 6-12, 14-17, 19, 20, and 22-24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 4,981,149 (Yoon et al., hereinafter Yoon).
In regards to claims 1, 2, 4, 16, 20, and 23, Yoon discloses a device (see figures 4-9; column 4, line 36-column 7, line 61) with the following components:
	a suture continuous loop (figure 8, element 74; (column 7, lines 19-61)); and
	a free-floating straight needle connected to the suture loop (the needle used in figure 8 is free floating and straight or curved needles can be used with the suture loop; (column 7, lines 19-61)). 
Note that only positively recited components are the suture loop and needle. The graft strand is not positively recited.  
Applicant’s specification only states that the suture loop is continuous and has a straight free-floating needle with no other special features with regards to the suture loop and needle. This makes the suture loop have a length that is designed to allow the suture loop to be threaded through a graft strand multiple times via the straight needle for establishing a plurality of stitching rows of a whipstitched region within a graft strand. Thus, the suture loop and the straight needle of Yoon are designed for establishing a stitched/whipstitched region within a graft strand when being used to prepare the graft construct prior to performing the surgery. 
The suture loop (74) would naturally have a working portion with a length to allow the straight needle to pass through a graft strand multiple times for forming a stitched region and would naturally shorten each subsequent time the straight needle is passed through the graft strand when forming the stitched region because each pass shortens the working portion, thus meeting limitations of claims 4, 16, and 23.
It can also be seen in figure 4 and that the straight needle configuration is a fixed shape that is designed to resist changing shape (needle is designed for penetrating tissue which requires it to maintain its shape and resist change (column 4, line 36-column 7, line 61)). This makes the needle designed to resist changing shape when being used to prepare the graft construct prior to performing the surgery, thus meeting the limitation of claim 23.
In regards to claim 6-11, Yoon discloses the limitation of claim 1. In addition, the limitations of the present claims are directed to or further limit components not positively recited.  Thus, Yoon meets the limitations of the present claims.
In regards to claim 12, Yoon discloses the limitations of claim 1. Note that the claim does not recite any new elements. The claim only further attempts to further define something that is not claimed (the graft strand and the stitched region). Absent other limitations, the suture loop of Yoon would be considered as configured to be threaded through the graft strand multiple times via the straight needle to establish a plurality of stitching rows of the stitched region and each of the plurality of stitching rows in the graft strand would include a first stitching thread that establishes an angle relative to a second stitching thread.
In regards to claims 14-15, Yoon discloses the limitations of claim 1. In addition, the limitations of the present claims further limit a component not positively recited.  
In regards to claims 17 and 19, Yoon discloses the limitations of claim 16. In addition, the suture loop of Yoon (74) would naturally have a working portion with a length to allow the straight needle to pass through a graft strand multiple times for forming a stitched region and would naturally shorten each subsequent time the straight needle is passed through the graft strand when forming the stitched region. Furthermore, the length of the suture would also be considered sufficient for configuring the suture loop around and through the graft strand multiple times when forming the whipstitched region.
In regards to claim 22, Yoon discloses the limitations of claim 1. In addition, the wherein clause limitations either recite an intended use or attempt to limit something not positively claimed (stitched region of a graft construct). 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Note that the only actively claimed components are the suture loop and straight needle, which are disclosed by Yoon. If the prior art structure is capable of performing the intended use, then it meets the claim. Thus Yoon meets the limitations of the claim.
In regards to claim 24, Yoon discloses the limitations of claim 23. In addition, the length of the suture disclosed by Yoon would meet the limitations of the claim because it would meet the requirements of some graft strands and there is no graft strand that is positively recited in the preceding claim. Without actively defining the strand and providing further details, Yoon anticipates the limitation of the present claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 4,981,149 (Yoon et al., hereinafter Yoon) as applied to claim 1 above, and further in view of US 2005/0209612 (Nakao).
In regards to claim 3, Yoon discloses the limitations of claim 1 but does not state that the straight needle is made of Nitinol. In a related area, Nakao discloses a suture needle made of nitinol (paragraphs 21 and 58) used in a suturing assembly for endoscopic surgery (see title and abstract). Nakao states that the shape-memory properties of the needle allow it to take on desired shapes during surgery (figures 3-8; paragraphs 21, 58, 65-70) including straight or curved configurations. Thus, it would have been obvious to one of ordinary skill in the art before the claimed invention was made to substitute the needle of Yoon to use the Nitinol needle taught by Nakao to allow the needle to take on straight or curved shapes during surgery.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791    

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791